TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00360-CV






Tips Iron & Steel Co., Inc./300 Baylor, Inc., Appellants



v.



300 Baylor, Inc.; Steve Wimberly and Wimberly Erection Company/Tips Iron

& Steel Co., Inc., Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT


NO. 96-01724, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING






PER CURIAM


	By letter of July 1, 1999, this Court informed the parties that, due to the
bankruptcy of Tips Iron & Steel, Inc., the cause would be carried as inactive on our docket.  See
Tex. R. App. P. 8.  We have now been notified that the automatic stay under 11 U.S.C. § 362
has been terminated.  Accordingly, we reinstate the cause on our docket.  The parties have filed
a joint agreed motion to dismiss.  The Court grants the motion.

	The appeal is dismissed based on the parties' joint agreed motion.


Before Justices Jones, Yeakel and Patterson


Appeal Dismissed on Parties' Joint Motion


Filed:   February 3, 2000


Do Not Publish